PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Illumina c/o Haynes Beffel & Wolfeld LLP
PO Box 366
Half Moon Bay, CA 94019

In re Application of: Aaron WISE, et al.
Serial No.: 16383464         
Filed: April 12, 2019
Docket: ILLM 1007-2/IP-1681-US
Title: Variant Classifier Based on Deep Neural Networks
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 12 April 2019.

The petition is DISMISSED. 


Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 12 April 2019. 

Regulation and Practice
According to 37 CFR 1.84(a)(2) in part states:
On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. Color drawings are not permitted in international applications (see PCT Rule 11.13). The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. 

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) in part states:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”

Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: there is insufficient explanation for why the color drawings are the only practical medium which to disclose the subject matter to be patented. The statement found in the petition “that color drawings are the only practical medium by which aspects of the claimed subject matter may be accurately conveyed.  Figs. 5A-5E include … the disclosure therefore would be less clear if color drawings could not be used.” Fails to discuss the claimed features.  
More particularly, the petition provides the reason for illustrating disclosed features by color drawings. However, it is unclear as to how the color drawings pertain to the claimed features in the currently pending claims. Thus, the petition fails to clearly explain why the color drawings are necessary to accurately and clearly depict the subject matter sought to be patented.   

 
Accordingly, the petition is DISMISSED.

Petitioner is given one opportunity to perfect the petition.  Any request for reconsideration must be filed within 2-months of the mail date of this decision. No extension of time is permitted. 

Any inquiry concerning this decision should be directed to Brian Johnson at (571) 272-3595. 

/Brian Johnson/________
Brian Johnson, Quality Assurance Specialist
TC2100